ORDER
PER CURIAM.
Appellants, Kmeier Roof System, Inc., and American Protection Insurance Co., appeal from the Labor and Industrial Relations Commission’s temporary and partial award, affirming the decision of the Administrative Law Judge, in favor of respondent, Cornelius Marion, on his claims for worker’s compensation benefits. We affirm.1
We have reviewed the briefs of the parties and the record on appeal, and find the judgment is supported by substantial and competent evidence and is not against the weight of the evidence based on the record as a whole. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).

. We generally have no jurisdiction to review temporary awards; however, we may review, as in this case, the issue of employer's liability where an employer claims it is not liable for paying any compensation. Schwarzen v. Harrah’s St. Louis Riverport, 72 S.W.3d 223, 224 (Mo.App. E.D.2002).